PER CURIAM:
Over ten years ago, on July 21, 1974, Alvin Bernard Ford murdered a helpless, wounded police officer by shooting him in the back of the head at close range. Ford was captured, tried in state court and sentenced to death. The history of these events and the various steps in the judicial proceedings that followed are set forth in more detail in our original panel opinion, Ford v. Strickland, 676 F.2d 434 (11th Cir.1982), and in our 1983 en banc opinion, Ford v. Strickland, 696 F.2d 804 (11th Cir.) (en banc), cert. denied, — U.S. —, 104 S.Ct. 201, 78 L.Ed.2d 176 (1983).
The 1983 en banc opinion affirmed the district court’s denial of Ford’s habeas petition but remanded for a determination of the possible effect on this case of Barclay v. Florida, 463 U.S. 939, 103 S.Ct. 3418, 77 L.Ed.2d 1134 (1983), which was then pending in the Supreme Court. That determination resulted in the district court’s dismissal of Ford’s petition on March 22, 1984. Ford’s merits appeal and all collateral attacks to that point had been concluded with results unfavorable to him.
Before resolution of his first federal habeas procedure Ford invoked the procedures of Fla.Stat. § 922.07 (1983). The Florida governor appointed a commission *527of three psychiatrists to evaluate Ford’s current sanity in light of the appropriate statutory standards. The commission members reported their findings and on April 30, 1984, the governor signed a death warrant setting Ford’s execution for the week beginning at noon Friday, May 25, 1984.
Ford’s mother, as next friend, then filed a motion in state trial court requesting a stay of execution, a hearing and court appointment of experts to determine Ford’s competency to be executed. The motion was denied summarily. After hearing oral argument, the Florida supreme court also denied relief. Ford v. Wainwright, 451 So.2d 471 (Fla.1984). The present petition was filed in district court on May 25, 1984. The district court held a hearing on May 29, 1984, heard argument of counsel and concluded the hearing by denying Ford’s petition on the alternative grounds of abuse of the writ1 and the merits. On May 30, 1984, a divided panel of this court granted Ford’s application for certificate of probable cause and stayed Ford’s execution. Ford v. Wainwright, 734 F.2d 538 (11th Cir.) aff’d, — U.S. —, 104 S.Ct. 3498, 82 L.Ed.2d 911 (1984).
Ford contends that presently he is insane.2 He does not contend that he was insane at the time of the murder, that he was incompetent to stand trial or that he lacked competence to pursue his initial collateral attack. He argues, however, that his mental condition has deteriorated, so that presently he is insane.
Either by statute or case law, states that authorize the death penalty uniformly prohibit the execution of presently insane persons. The origin of the rule is in the common law. Its initial justification is obscure.3 Florida’s prohibition is incorporated in Fla.Stat. § 922.07 (1983), which prescribes both the test of insanity and the procedure for determining the sanity of a person under a death sentence. The test is whether the prisoner has the mental capacity to understand the nature of the death penalty and the reason it is to be imposed on him. Fla.Stat. § 922.07(2) (1983). The statutory procedure requires the governor to appoint a commission of three psychiatrists and to make a determination as to the prisoner’s sanity after receiving the commission’s report. Ford does not challenge the state’s compliance with the statutory procedure.
Ford contends that the prohibition against execution because of insanity is rooted in the eighth amendment. No federal appellate court has so held. There has, however, been considerable comment sup*528portive of his contention.4 Prior references in Justice Frankfurter’s dissent in Solesbee v. Balkcom, 339 U.S. 9, 14, 70 S.Ct. 457, 459, 94 L.Ed. 604 (1950), and Justice Harlan’s concurring opinion in Caritativo v. California, 357 U.S. 549, 550, 78 S.Ct. 1263, 2 L.Ed.2d 1531 (1958), were to the effect of due process rights on the execution of insane persons. Ford argues, however, that these opinions failed to consider the implication of the eighth amendment because they predated recognition that the eighth amendment is incorporated by the fourteenth as a limitation on the power of the states.5 The only substantive difference between Ford’s eighth amendment claim and the Florida statute is based on Frankfurter’s contention in Solesbee that a defendant must be sufficiently competent to cooperate with his attorney in providing reasons why his execution should not be carried out. Since Ford has exhausted both his merits appeal and his collateral attacks, he concedes that this substantive distinction is not material in his case.
Ford argues, however, that procedural protections comporting to federal due process standards would inexorably follow from recognition of the federal constitutional basis of his substantive right. He contends that the Florida statute, which is essentially an ex parte procedure conducted by the executive, falls short of those due process standards.
If the matter were being presented for the first time, Ford’s contention might present considerable difficulty. The panel majority, however, feels that Ford’s contention is foreclosed by binding authority. In Solesbee the Supreme Court examined a Georgia procedure which was virtually identical to that now incorporated in the Florida statute. In the controlling portion of the opinion the Supreme Court held: “We are unable to say that it offends due process for a state to deem its Governor an ‘apt and special tribunal’ to pass upon a question so closely related to powers that from the beginning have been entrusted to governors.” Solesbee v. Balkcom, 339 U.S. at 12, 70 S.Ct. at 458 (footnote omitted).
Ford argues that the development of eighth amendment law has so eroded the underpinnings of Solesbee that it no longer can be considered as binding authority. That contention is confronted, however, with this court’s opinion in Goode v. Wainwright, 731 F.2d 1482 (11th Cir.1984), in which we considered an attack on the specific statute now in question and held: “The second claim, the attack on the Florida statute, is made on procedural due process grounds. We hold that the statute meets minimum standards required by procedural due process.” Id. at 1483. The authority cited in support of that holding was Solesbee and Caritativo. Under the rule of precedent applicable in this circuit,6 the majority regards this holding as binding. Ford contends that his facts are somewhat distinguishable from those in Goode, but the statute is precisely the same. Ford contends that the analytical underpinnings of Solesbee have been eroded but the facts are indistinguishable from those now before us. Together, our recent reliance on Solesbee and our determination that the Florida statute meets minimum standards required by procedural due process is sufficient to require that a panel of this court reject Ford’s contention. If our application of Solesbee and Goode is to be altered, it must be done by the Supreme Court or at least by this court sitting en banc.
AFFIRMED.

. The summary holding of abuse of the writ on the insanity issue is troublesome under the facts presented. In light of our resolution of the merits of this issue, however, it is not necessary that we reach the question.


. As a second claim for relief, Ford restates his contention that Florida administers the death penalty arbitrarily and discriminatorily on the basis of the race of the victim, the race of the defendant and other impermissible factors. With respect to this contention, we conclude that the district court's abuse of the writ holding was clearly correct. In addition, this contention fails on the merits. We do not belabor these conclusions since they have been the subject of expressions of approval by a majority of the justices of the Supreme Court. Wainwright v. Ford, — U.S. —, 104 S.Ct. 3498, 82 L.Ed.2d 911 (1984).


. Justice Frankfurter and several commentators have discussed the variety of justifications offered for the common law rule. See Solesbee v. Balkcom, 339 U.S. 9, 14-19, 70 S.Ct. 457, 459-62, 94 L.Ed. 604 (1950); Hazard & Louisell, Death, the State, and the Insane: Stay of Execution, 9 U.C.L.A.L.Rev. 381, 383-89 (1962); Note, The Eighth Amendment and the Execution of the Presently Incompetent, 32 Stan.L.Rev. 765, 778-79 (1980); Note, Insanity of the Condemned, 88 Yale L.J. 533, 535-37 (1979). The most frequently discussed justifications are: (1) an insane person is incapable of assisting counsel in the fight to keep the sentence from being imposed; (2) the person's insanity is punishment enough; (3) a humanitarian mandate exists which prohibits executing insane persons; (4) the deterrence rationale would not be served by executing the insane because executing an insane individual does not serve as an example to others; (5) retribution is not had by executing the insane because killing one who is insane does not have the same moral quality as killing one who is sane; and (6) a person should not be executed while he is incapable of making peace with his maker. Id.


. See Note, The Eighth Amendment and the Execution of the Presently Incompetent, 32 Stan.L. Rev. 765 (1980); Note, Insanity of the Condemned, 88 Yale L.J. 533 (1979).


. See Robinson v. California, 370 U.S. 660, 666-67, 82 S.Ct. 1417, 1420, 8 L.Ed.2d 758 (1962).


. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (1981).